 Case 1:19-cr-00117-KAM Document 42 Filed 05/24/21 Page 1 of 2 PageID #: 490

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DMP:ICR/JGH                                       271 Cadman Plaza East
F. #2016R00532                                    Brooklyn, New York 11201


                                                  May 24, 2021


By ECF & Email

The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Sinmyah Amera Ceasar
                     Criminal Docket No. 17-48 (KAM)
                     Criminal Docket No. 19-117 (KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter in advance of the status
conference in the above-captioned matters currently scheduled for Tuesday, May 25, 2021 and
to supplement the information provided by the Probation Department to the Court this morning
regarding the defendant’s conduct on supervised release since the prior status conference held
by this Court on April 28, 2021.

              Specifically, the government learned from the Probation Department on May 6,
2021, that Hope House, where the defendant has resided since August 2020, had terminated
the defendant’s residency at the facility because of her failure to comply with the facility’s
rules. Ceasar was discharged on May 7, 2021, and since then has been residing at a hotel in
Manhattan. Since learning of the defendant’s discharge, the government has sought to discern
the underlying reasons for Hope House’s decision.

             On Thursday, May 20, 2021, the government received from Hope House’s
management a copy of a letter provided to the defendant on April 14, 2021 (the “April 14
Discharge Letter”) informing the defendant that she would no longer be permitted to reside at
Hope House as of April 16, 2021. The letter informed the defendant that she was being
discharged from Hope House because of “several ongoing issues with behavior, non-
compliance with Hope House policies, and perceived threats.”
 Case 1:19-cr-00117-KAM Document 42 Filed 05/24/21 Page 2 of 2 PageID #: 491




               On Friday, May 21, 2021, the government spoke by telephone with the Hope
House Program Manager who drafted the April 14, 2021 Discharge Letter. The Program
Manager informed the government, inter alia, that Hope House staff delivered the letter to the
defendant on April 14, 2021 and subsequently engaged in multiple communications with
defense counsel and their staff on April 14, 15 and on several other occasions during which
the Program Manager detailed the defendant’s conduct that led to the decision to discharge her
and sought to involve the Probation Department in seeking a new residence for the defendant.
It is the government’s understanding that none of this information, including Hope House’s
decision to discharge the defendant as outlined in the April 14 Discharge Letter, was shared
with the Probation Department before May 6, 2021, when Hope House demanded that the
defendant be discharged the next day following another incident involving the defendant and
a member of Hope House’s staff.

               The government is troubled that none of this information was shared with the
government, the Probation Department or the Court prior to Hope House contacting Probation
directly on May 6, 2021, following the defendant’s signing of a release permitting Hope House
to share information with Probation. Notably, the last monthly status conference in this matter,
which the Court has scheduled to discuss issues with the defendant’s supervision like this one,
was held on April 28 2021, two weeks after Hope House’s management had already informed
the defendant and her counsel that she was being discharged for violating Hope House’s rules
and engaging in threatening behavior. The defendant’s persistent pattern of disobedience to
authority is deeply concerning, as is counsel’s failure to share information with the Court and
the parties.



                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:     /s/ Josh Hafetz
                                                   Ian C. Richardson
                                                   Josh Hafetz
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


cc:    Clerk of Court (KAM) (by ECF)
       Deirdre D. von Dornum, Esq. and Samuel Jacobson, Esq. (by Email and ECF)
       Michael Imrek, Senior U.S. Probation Officer (by Email)




                                               2
